Citation Nr: 0410655	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-19 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 1971, 
to include service in Vietnam from July 1969 to July 1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 1999 the Board remanded the case to the RO for 
additional development, to include efforts to verify the veteran's 
claimed stressors.  The October 1999 remand directed the RO to 
request the veteran to provide specific information as to his unit 
assignments, names of individuals kill or wounded, and places and 
dates of his alleged participation in combat, and for the RO to 
provide the information to the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22160, for verification including whether 
the veteran served during combat with the in Vietnam.  The remand 
also directed the RO to ask the veteran to provide the name of the 
chaplain whom he claims he talked to after his claimed combat 
engagements.  

The RO requested the veteran to provided the information as set 
forth in the remand.  In response, the veteran provided only 
information essentially identical to that already submitted, which 
the RO considered insufficiently specific to submit for 
verification.  Thus, the RO deemed the additional development 
completed to the extent possible and returned the case to the 
Board for further appellate review.  

During the continued review of this case, the Board determined 
that additional development was necessary and directed additional 
development for other existing personnel records which might 
verify the veteran's claimed stressors.  This was done pursuant to 
regulations then in effect.  See, e.g., 38 C.F.R. § 19.9 (2002).  
That authority, however, was significantly restricted by the U.S. 
Court of Appeals for the Federal Circuit.  See Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  In compliance with DAV, the Board again 
remanded the case to the RO for a de novo review of the case, to 
include the evidence developed by the Board.  The RO conducted a 
de novo review, again denied the claim, and returned the case to 
the Board for further appellate review.  The Board deems the RO to 
have completed the additional development to the extent possible.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran served in Vietnam from July 1969 to July 1970.

2.  The veteran is diagnosed has having PTSD.

3.  The veteran's Military Occupation Specialty (MOS) was in data 
automation.  There is no evidence in the claim file to corroborate 
or verify service in a combat capacity or other instance of 
engagement in personal combat.

4.  Service medical records (SMRs) reveal no complaints, findings, 
or diagnoses of any psychiatric pathology.  Evaluations at 
entrance and separation revealed normal findings.

5.  A diagnosis of PTSD is not supported by the competent evidence 
of record.


CONCLUSION OF LAW

It has not been shown by the evidence of record that the veteran 
has PTSD that was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(c), 3.304(f), 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), became effective after the veteran filed 
his claim.  The VCAA redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,629 (2001); 
Opinion of The General Counsel (VAOPGCPREC) 7-2003 (November 19, 
2003).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  Assuming 
solely arguendo the application of Pelegrini to this case, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

In a letter dated in March 2001 (letter), the RO provided the 
veteran the notice required by the VCAA.  The letter informed the 
veteran of the evidence necessary to support a claim for service 
connection for PTSD.  The letter specifically instructed the 
veteran that he needed to provide an organized list of the 
stressors he believes caused his PTSD, and he was referred to the 
provided PTSD Stressor Form to assist him in providing the 
information.  As to who would obtain what evidence, the letter 
instructed the veteran that he must complete and return the 
Stressor Form.  The letter informed him that the RO would request 
confirmation of the stressor information provided.  Further, the 
letter also informed the veteran that the RO would also obtained 
any treatment records he identified on the provided VA Forms 21-
4142, provided he completed, signed, and returned them to the RO.  
The letter informed the veteran that the RO had requested his VA 
treatment records.

The Board finds that the letter meets the notice requirements of 
the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 
3.159(b)(1) (2003); VAOPGCPREC 1-2004 (February 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition to the providing of the letter, the Board also deems 
the two remands as additional bases for finding any defect in the 
VCAA notice as harmless.  The veteran has been provided with 
multiple opportunities to identify any evidence which he believes 
will support his claim.

As concerns the duty to assist, the RO obtained the veteran's 
treatment records, provided him the PTSD Stressor Form to assist 
with presenting his claimed stressors, and arranged for a 
psychiatric examination.  Neither the veteran nor his 
representative has requested any further development of additional 
evidence which he believes will support his claim.  In fact, in a 
statement received by the RO in May 2001, the veteran informed the 
RO he has provided all of the information he can, and that he has 
no further evidence to submit.  The Board finds the RO has 
complied with the duty to assist the veteran with the development 
of his claim.  38 C.F.R. § 3.159(c) (2003).

Factual background.

Historically, the veteran filed his claim for service connection 
in July 1996.  Rating decisions of February 1997, May 1997, and 
November 1997, denied his claim.

In response to the RO's request, the veteran submitted a September 
1996 statement in support of claim, wherein he asserted that, 
although he was assigned as a machine operator in data automation, 
upon reporting to his unit in Vietnam, he was told that all 
soldiers are "11 Bravo first," and he found himself on a chopper 
to the field.  The veteran related that he was involved in several 
fire fights in Vietnam during which he recalled shooting at, and 
hitting, the enemy.  The veteran contended that each time he 
returned to base after fighting in the field, he would talk to the 
Chaplain about his combat experiences.  The veteran reported that 
the worst part about being in the field was when he had to put 
body parts of the dead soldiers in body bags.

The veteran was afforded a VA examination in September 1996.  The 
veteran reported to the examiner that he spent 3 of his 12 months 
in Vietnam in active combat.  The veteran reported that during 
active combat, he had to place bodies and parts of bodies in bags.  
The veteran reported that his unit was under enemy fire on several 
occasions.  The veteran reported that he had a problem with drug 
and alcohol abuse.  The veteran reported feeling lonely and 
nervous.  The examiner noted that the veteran's affect was 
appropriate, sleep was usually fair.  The veteran did not report 
having nightmares or flashbacks.  The veteran was not sensitive to 
loud noises, and did not exhibit startle reaction.  The veteran 
was fairly sociable with several friends.  The veteran was even-
tempered, with no "short fuse." The veteran was not ill-affected 
by war movies. The veteran was hypervigilant. No anhedonia was 
noted, as the veteran enjoys playing chess.  The veteran denied 
suicidal ideation, hopelessness, or helplessness.  The veteran 
feels optimistic about the future.  Memory and concentration were 
intact.  There were no hallucinations, delusions, phobias, 
obsession, compulsions, nor panic attacks.  The examiner diagnosed 
the veteran with general anxiety disorder with a GAF of 51.  The 
examiner stated, "This veteran does not fulfill DSM-IV criteria 
for the diagnosis of PTSD."

The veteran was hospitalized at a VA facility from January to 
March 1997.  The veteran indicated that he wanted to work out 
problems with his anger.  The veteran was cooperative, calm, and 
had appropriate affect.  The veteran's mood was normal. The 
veteran's thought processes were intact, devoid of thought content 
or process deficits. Memory was intact.  The veteran's thinking 
had a tendency to be concrete. Judgment was mildly impaired and 
insight was poor.  The veteran was stable at the time of discharge 
in March 1997.  The veteran's mood was also more stable and 
elevated appropriately.  His anger was under greater control.  The 
veteran was without suicidal or homicidal ideation. The veteran 
was diagnosed with PTSD.

During the veteran's November 1998 hearing at the RO, he testified 
that he went on combat patrols in July 1969 in Laos and Cambodia.  
The veteran stated that he was assigned to the First Cavalry as an 
infantryman.  The veteran testified that he went on combat patrol 
in Vietnam about 12 times.  The veteran testified that he was shot 
at.

The veteran's mother submitted a statement detailing the changes 
in the veteran and his brother as a result of their service in 
Vietnam, and how she deems the war to have destroyed two promising 
young lives.

Notwithstanding being asked specifically for the information, the 
veteran has not provided the specific unit in the 1st Calvary 
Division to which he claims he was assigned.  He also was asked to 
provide the name of the chaplain to whom he states he spoke, but 
did not do so.

The veteran's personnel records reflect his MOS as an electrical 
account machine operator and his assignment to the Army Aviation 
Management Data Processing Center while in Vietnam.  His personnel 
records reflect award of the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal, which are awarded to all 
servicepersons who served in the Vietnam Theater, regardless of 
the capacity in which one served.  The personnel records also 
reflect that U.S. forces conducted a Fall Campaign in 1969 and a 
"12th Campaign" during the period the veteran was in Vietnam.  The 
veteran's personnel records do not, however, denote any personal 
involvement by him in those campaigns or other combat operations.  
There are no citations or awards for involvement in or direct 
support of combat operations.

Analysis.

Service connection for PTSD "requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (2003).  Section 4.125(a) of 38 C.F.R. incorporates the 
DSM-IV as the governing criteria for diagnosing PTSD.  Normally, 
if the Board finds a diagnosis of PTSD insufficiently supported, 
the Board must return the report to the examiner to substantiate 
the diagnosis.  38 C.F.R. § 4.125(a) (2003); Cohen v. Brown, 10 
Vet. App. 128, 143 (1997).

When assessing veterans' claims for service-connected disability 
compensation, the VA must give due consideration to the places, 
types, and circumstances of the veteran's service as shown by his 
service records, and other designated sources.  In this regard, 
when a veteran is claiming compensation for a disability which 
resulted from the veteran's engagement in personal combat with the 
enemy, satisfactory lay or other evidence may suffice to 
substantiate the claim.  38 U.S.C.A. § 1154 (West 2002).  Where 
the evidence of record establishes the veteran engaged in combat, 
and the claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and the claimed 
stressor is consistent with the conditions or circumstances of the 
veteran's service, the veteran's lay testimony alone is sufficient 
to establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128.

When applying the provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. § 
3.304(f), the Board must test for the distinction between 
accepting lay evidence of personal combat and accepting as 
sufficient, lay evidence of a claimed stressor once personal 
combat with the enemy is adequately established.  While a 
veteran's lay testimony alone is sufficient to verify a claimed 
in-service stressor if the claimed stressor is related to a 
veteran's personal episode of engagement in combat with the enemy, 
a veteran's lay statement is not sufficient evidence, however, to 
establish that he or she engaged in personal combat with the 
enemy.  That factor must be established by objective, competent, 
and credible evidence of record.  The Board must make a finding of 
whether the veteran engaged in personal combat with the enemy on a 
case-by- case basis.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); 
Gaines v. West, 11 Vet. App. 353 (1998).  Further, the Benefit-Of-
The-Doubt Rule is applicable to the determination of whether the 
veteran personally engaged in combat.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003);  VAOPGCPREC 12-99, p. 9; See 
Moran v. Principi, 17 Vet. App. 149, 155 (2003); Gaines v. West, 
11 Vet. App. 353, 359 (1998).

The Board's assessment of the evidence of record constrains it to 
find that the veteran did not engage in personal combat while 
serving in Vietnam.  All of the evidence which supports the 
veteran's assertions that he personally engaged in combat, his MOS 
notwithstanding, emanates from him; specifically, his sworn 
testimony at the RO hearing, his accounts at his psychiatric 
examinations, and his written statements.  There is no evidence 
that his mother has medical training or experience.  Thus, her 
statement is probative only on the demeanor and symptoms he 
exhibited after his return from Vietnam but not on the ultimate 
issue of whether he in fact has PTSD or whether it is medically 
linked to his service in Vietnam.  Lay persons may relate symptoms 
they observed, but they may not render an opinion on matters which 
require medical knowledge, such as the underlying condition which 
is causing the symptoms observed.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Assessing the veteran's sworn testimony at the RO hearing, and his 
written statements submitted in support of his claim, the Board 
does not find them of sufficient weight to place the evidence in 
equipoise or roughly in equipoise.  In making this finding, the 
Board is well aware of the traditional military truism that every 
soldier, regardless of primary duty or MOS is a potential 
combatant.  Nonetheless, even accounting for the passage of time 
and the veteran's diagnosed disorders, the Board finds the 
veteran's testimony that he constantly was "in the field" engaged 
in fire fights insufficiently definite, certain, and specific, to 
accord it substantial probative value.  In addition to his 
inability to remember the name of the chaplain from whom he claims 
to have sought solace after his combat missions, there also is the 
matter of his assertion that his claimed excursions took him into 
Laos and Cambodia.  The Board finds the veteran's assertions 
incredible.  See Mason v. Principi, 17 Vet. App. at 154.

There also is the matter of the veteran's personnel records.  As 
set forth above, there is not even a scintilla of evidence to 
indicate the veteran personally engaged in combat.  While the 
Board must not blindly rely on the absence of entries in personnel 
records to the exclusion of other records or evidence, cf., Gaines 
v. West, 11 Vet. App. at 359 (in finding veteran did not engage in 
combat, Board improperly cited absence of medals despite veteran's 
MOS as machine gunner while in Vietnam and records entry that he 
engaged in operations against the Viet Cong); Dizoglio v. Brown, 9 
Vet. App. 163 (1996) (Board relied on veteran's MOS as 
administrative specialist and no award of combat badge, etc., 
despite confirmation of 20 enemy attacks on the air base to which 
the veteran was assigned while he was there), such matters are 
properly probative in determining whether one engaged in combat or 
whether a claimed stressor is verified.  Combined with the 
doubtful veracity of the veteran's account, the complete absence 
of any indicia in the veteran's personnel records that he served 
in a combat capacity for any period of time constrains the Board 
to find that the evidence preponderates against a finding that he 
personally engaged in combat.  Thus, the Benefit-Of-The-Doubt Rule 
is not applicable.  The veteran did not personally engage in 
combat during his service in Vietnam.

In light of the Board's finding that the veteran did not 
personally engage in combat, his lay statements, standing alone, 
are not sufficient to verify his claimed stressors.  Gaines v. 
West, 11 Vet. App. at 357-58.

The analysis conducted above as to whether the evidence supports a 
finding that the veteran personally engaged in combat also 
addresses the final question, is the veteran's claimed stressors 
verified?  The Board deems it unnecessary to again review the 
evidence of record.  The Board finds the claimed stressors 
unverified.  Thus, there is no basis on which to conclude that 
PTSD is medically linked to the claimed stressors.


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



